

Exhibit 10.21


EXECUTION VERSION


WAIVER AGREEMENT
THIS WAIVER AGREEMENT (this “Agreement”) is dated as of November 25, 2016 and is
entered into by and among TERRAFORM POWER OPERATING, LLC, a Delaware limited
liability company (“Borrower’’), the other Credit Parties party hereto, BARCLAYS
BANK PLC (“Barclays”), as a Lender and as Administrative Agent (“Administrative
Agent”) and the other Lenders party hereto, and is made with reference to that
certain CREDIT AND GUARANTY AGREEMENT dated as of January 28, 2015 (as amended
through the date hereof, the “Credit Agreement”) by and among Borrower,
TERRAFORM POWER, LLC, a Delaware limited liability company (“Holdings”), the
subsidiaries of Borrower named therein, the Lenders, the Administrative Agent,
Collateral Agent and the other Agents named therein. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement.
RECITALS
WHEREAS, pursuant to Section 5.1(b) of the Credit Agreement, Holdings is require
to deliver to the Administrative Agent and Lenders certain financial statements
and accompanying information with respect to the Fiscal Quarter ended September
30, 2016 (“Q3 2016”) within 75 days after the end of such Fiscal Quarter;
WHEREAS, pursuant to Section 5.1(b) of the Credit Agreement, the delivery of the
financial statements and accompanying information required to be delivered with
respect to Q3 2016 shall be satisfied by delivery of unaudited quarterly
consolidated financial statements of the Parent for the applicable Fiscal
Quarter prepared in accordance with GAAP, so long as certain requirements
regarding the Parent’s ownership and accounting treatment of Holdings under
Section 5.1(q) of the Credit Agreement are satisfied, together with (x)
comparisons to the corresponding figures for the corresponding Fiscal Quarter of
the previous Fiscal Year, (y) a Financial Officer Certification and (z)
information that explains in reasonable detail the differences, if any, between
the information relating to Parent and any of its Subsidiaries other than
Holdings and its Subsidiaries, on the one hand, and the information relating to
Holdings and its Subsidiaries on a stand-alone basis, on the other hand (the “Q3
2016 Financial Information”);
WHEREAS, pursuant to Section 5.1(d) of the Credit Agreement, Holdings is
required to deliver, together with each delivery of financial statements
pursuant to Sections 5.1(b) and 5.1(c), a duly executed and completed Compliance
Certificate and an updated organizational chart of Borrower in the form of
Schedule 4.1 to the Credit Agreement;
WHEREAS, pursuant to Section 5.1(f) of the Credit Agreement, Holdings is
required to deliver a certificate of an Authorized Officer to the Administrative
Agent and Lenders upon any officer of Holdings or Borrower obtaining knowledge,
among other things, of any condition or event that constitutes a Default or an
Event of Default or that notice has been given to Holdings or Borrower with
respect thereto;


1

--------------------------------------------------------------------------------




WHEREAS, pursuant to Section 6.7(a) of the Credit Agreement, Borrower may not
permit the Debt Service Coverage Ratio as of the last day of Q3 2016 to be less
than 1.75:1.00 (the “Q3 2016 Debt Service Coverage Ratio”);
WHEREAS, pursuant to Section 6.7(b)(ii) of the Credit Agreement, Borrower may
not permit the Leverage Ratio as of the last day of Q3 2016 to exceed 6.00:1.00
(the “Q3 2016 Leverage Ratio”);
WHEREAS, the Credit Parties have requested that the Requisite Lenders and
Administrative Agent consent to a waiver of certain provisions of the Credit
Agreement as provided for herein; and
WHEREAS, subject to certain conditions, the Requisite Lenders and Administrative
Agent are willing to consent to such waiver on the terms provided for herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
WAIVER OF CERTAIN COVENANTS

A.    Notwithstanding anything to the contrary contained in the Credit Agreement
and pursuant to Section 10.5 of the Credit Agreement, the Administrative Agent
and the Requisite Lenders hereby waive, for all purposes of the Credit
Agreement, (i) any and all Defaults or Events of Default (whether existing as
of, prior to or after the date hereof), and the consequences thereof, that may
occur or may have occurred, directly or indirectly, as a result of, arising
from, relating to or in connection with a failure to comply with any of the
covenants (all such covenants, the “Waived Covenants”) set forth in (a) Section
5.1(b) of the Credit Agreement with respect to the Q3 2016 Financial
Information; (b) Section 5.1(d) of the Credit Agreement with respect to Q3 2016;
(c) Section 6.7(a) of the Credit Agreement with respect to the Q3 2016 Debt
Service Coverage Ratio; (d) Section 6.7(b)(ii) of the Credit Agreement with
respect to the Q3 2016 Leverage Ratio; and (e) Section 5.1(f) of the Credit
Agreement with respect to any condition, event or change as a result of, arising
from, relating to or in connection with a failure to comply with any of
covenants referred to in the foregoing clauses (a) through (d) and (ii)
compliance with the Waived Covenants, in each case of clauses (i) and (ii)
effective on the Effective Date (as defined below) (the waivers contemplated by
clauses (i) and (ii) of this Section I.A., collectively, the “Waiver”). For the
avoidance of doubt, this Waiver does not include a waiver of any Event of
Default occurring under Section 8.1(b) of the Credit Agreement.
B.    If Holdings fails to deliver to the Administrative Agent and Lenders, on
or prior to January 1, 2017, either (x) the financial statements and
accompanying report required to be delivered pursuant to Section 5.1(c) of the
Credit Agreement with respect to the Fiscal Year ended December 31, 2015 or (y)
the Q3 2016 Financial Information together with a duly executed and completed
Compliance Certificate (which, for clarity, need not set forth or demonstrate
that the Q3 2016 Debt Service Coverage Ratio or the Q3 2016 Leverage Ratio are
in compliance with Section 6.7 of the Credit Agreement), and an updated
organizational chart of Borrower in the form of Schedule 4.1 to the Credit
Agreement, with respect to Q3 2016, the Waiver will terminate on, and be of no
further


2

--------------------------------------------------------------------------------




force and effect after, January 1, 2017 (it being understood, for the avoidance
of doubt, that (i) for all purposes of the Credit Agreement, no such termination
shall affect the validity of the Waiver prior to January 1, 2017, (ii) an
immediate Event of Default shall be deemed to occur on January 1, 2017 upon such
termination and (iii) Holdings must deliver the financial information described
in both clauses (x) and (y) to prevent termination of the Waiver).
SECTION II.
ADDITIONAL AGREEMENTS

A.Holdings acknowledges and agrees that it shall deliver to the Administrative
Agent and Lenders on or prior to December 14, 2016 the unaudited consolidated
balance sheets of Parent and its Subsidiaries, and the related unaudited
consolidated statements of income, stockholders’ equity and cash flows as of the
end of, and for, Q3 2016, as applicable (it being understood, for the avoidance
of doubt, such financial information shall not include notes, the Narrative
Report or management’s discussion and analysis of financial condition and
results of operations, Financial Officer Certification, Compliance Certificate
and other disclosures, whether or not required by GAAP). Failure for five
Business Days to comply with this Section II shall be deemed an immediate Event
of Default.
B.Borrower acknowledges and agrees that, within 5 Business Days of the Effective
Date of this Agreement, Borrower shall (i) prepay the Loans under the Credit
Agreement and (ii) permanently reduce the Revolving Commitments, in each case,
in an aggregate amount equal to $30 million. The Administrative Agent and the
Requisite Lenders hereby acknowledge and agree that this Agreement constitutes
written notice of such permanent reduction of the Revolving Commitments as
contemplated by Section 2.13(b) of the Credit Agreement.
SECTION III.
CONDITIONS TO EFFECTIVENESS

This Agreement shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Effective
Date”):
A.    Execution. Administrative Agent shall have received a counterpart
signature page of this Agreement duly executed by each of the Credit Parties,
the Administrative Agent, the Collateral Agent and the Requisite Lenders.
B.    Representations and Warranties. The representations and warranties
contained in Section IV hereof and in Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6,
4.7, 4.8, 4.10, 4.12, 4.13, 4.14, 4.17, 4.18, 4.19, 4.20, 4.21, 4.22, 4.25 and
4.26 of the Credit Agreement shall be true and correct in all material respects
on and as of the date hereof to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.


3

--------------------------------------------------------------------------------




C.    Fees. The Administrative Agent shall have received, or shall have received
satisfactory confirmation of payment of, all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
all out-of-pocket expenses required to be reimbursed or paid by Borrower under
any Credit Document.
SECTION IV.
REPRESENTATIONS AND WARRANTIES

In order to induce Administrative Agent and the Requisite Lenders to enter into
this Agreement, each Credit Party party hereto represents and warrants to
Administrative Agent that the following statements are true and correct in all
respects:


A.    Corporate Power and Authority. Each Credit Party party hereto has all
requisite power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
B.    Authorization of Agreements. The execution, delivery and performance of
this Agreement have been duly authorized by all necessary action on the part of
each Credit Party.
C.    No Conflict. The execution and delivery by each Credit Party of this
Agreement and the performance by each Credit Party of this Agreement do not and
will not (i) violate (A) any provision of any law, statute, rule or regulation,
or of the certificate or articles of incorporation or partnership agreement,
other constitutive documents or by-laws of Borrower or any Credit Party or (B)
any applicable order of any court or any rule, regulation or order of any
Governmental Authority, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
Contractual Obligation of the applicable Credit Party, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this Section
IV.C., individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect, (iii) except as permitted under the Credit Agreement,
result in or require the creation or imposition of any Lien upon any of the
properties or assets of any Credit Party (other than any Liens created under any
of the Credit Documents in favor of Collateral Agent on behalf of Lenders), or
(iv) require any approval of stockholders or partners or any approval or consent
of any Person under any Contractual Obligation of any Credit Party, except for
such approvals or consents which will be obtained on or before the date hereof
and except for any such approvals or consents the failure of which to obtain
will not have a Material Adverse Effect.
D.    Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Agreement and the performance by each Credit Party of its obligations under
this Agreement, except for such actions, consents and approvals the failure to
obtain or make which could not reasonably be expected to result in a Material
Adverse Effect or which have been obtained and are in full force and effect.
E.    Binding Obligation. This Agreement has been duly executed and delivered by
each of the Credit Parties party hereto and constitutes a legal, valid and
binding obligation of such Credit Party, to the extent a party hereto,
enforceable against such Credit Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited


4

--------------------------------------------------------------------------------




by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
F.    Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Sections 4.1, 4.2, 4.3, 4.4, 4.5,
4.6, 4.7, 4.8, 4.10, 4.12, 4.13, 4.14, 4.17, 4.18, 4.19, 4.20, 4.21, 4.22, 4.25
and 4.26 of the Credit Agreement are and will be true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.
G.    Absence of Default. As of the date hereof, after giving effect to the
Waiver and other than the failure to comply with Sections 5.1(c) and (d) of the
Credit Agreement with respect to the Fiscal Year ended December 31, 2015, no
event has occurred and is continuing or will result from the consummation of the
transactions contemplated by this Waiver that would constitute an Event of
Default or a Default.
SECTION V.
ACKNOWLEDGMENT AND CONSENT; REAFFIRMATION

Each Credit Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Agreement and consents to the terms
and conditions contemplated hereby. Each Credit Party hereby confirms and
reaffirms that each Credit Document to which it is a party or otherwise bound
and all Collateral encumbered thereby will continue to guarantee or secure, as
the case may be, to the fullest extent possible in accordance with the Credit
Documents the payment and performance of all “Obligations” and “Secured
Obligations”, as applicable, under each of the Credit Documents to which it is a
party (in each case as such terms are defined in the applicable Credit
Document).
Each Credit Party acknowledges and agrees that, except as waived pursuant to or
otherwise modified by this Agreement, any of the Credit Documents to which it is
a party or otherwise bound shall continue in full force and effect and that all
of its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Agreement. As of
the Effective Date, each Credit Party reaffirms each Lien it granted to the
Collateral Agent for the benefit of the Secured Parties, and any Liens that were
otherwise created or arose under each of the Credit Documents to which such
Credit Party is party and reaffirms the guaranties made in favor of each Secured
Party under each of the Credit Documents to which such Credit Party is party,
which Liens and guaranties shall continue in full force and effect during the
term of the Credit Agreement and any amendments, amendments and restatements,
supplements or other modifications thereof and shall continue to secure the
Obligations of Borrower and the other Credit Parties under any Credit Document,
in each case, on and subject to the terms and conditions set forth in the Credit
Agreement and the Credit Documents.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Agreement, such Guarantor is not required by
the terms of the Credit


5

--------------------------------------------------------------------------------




Agreement or any other Credit Document to consent to the transactions
contemplated hereby and (ii) nothing in the Credit Agreement, this Agreement or
any other Credit Document shall be deemed to require the consent of such
Guarantor to any future modifications or amendments to the Credit Agreement.
SECTION VI.
MISCELLANEOUS

A.    Reference to and Effect on the Credit Agreement and the Other Credit
Documents.    Except as expressly provided for herein, the execution, delivery
and performance of this Waiver shall not constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of any Agent or Lender
under, the Credit Agreement or any of the other Credit Documents.
B.    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
C.    Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
D.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
E.    Credit Document. This Agreement shall constitute a Credit Document.
[Remainder of this page intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
TERRAFORM POWER, LLC
 
 
By:
/s/ Rebecca Cranna
 
Name:
Rebecca Cranna
 
Title:
Executive Vice President and Chief Financial Officer



TERRAFORM POWER OPERATING, LLC
 
 
By:
TERRAFORM POWER, LLC,
its Sole Member and Sole Manager




By:
/s/ Rebecca Cranna
 
Name:
Rebecca Cranna
 
Title:
Executive Vice President and Chief Financial Officer





























6

--------------------------------------------------------------------------------







SunEdison Canada Yieldco Master Holdco, LLC
SunEdison Yieldco Chile Master Holdco, LLC
SunEdison Yieldco DG–VIII Master Holdco, LLC
SunEdison Yieldco UK HoldCo 3 Master Holdco, LLC
SunEdison Yieldco UK HoldCo 4 Master Holdco, LLC
SunEdison Yieldco UK HoldCo 2 Master Holdco, LLC
SunEdison Yieldco ACQ1 Master Holdco, LLC
SunEdison Yieldco Nellis Master Holdco, LLC
SunEdison Yieldco Regulus Master Holdco, LLC
SunEdison Yieldco ACQ2 Master Holdco, LLC
SunEdison Yieldco ACQ3 Master Holdco, LLC
SunEdison Yieldco ACQ9 Master Holdco, LLC
SunEdison Yieldco ACQ4 Master Holdco, LLC
SunEdison Yieldco ACQ5 Master Holdco, LLC
SunEdison Yieldco Enfinity Master Holdco, LLC
SunEdison Yieldco DGS Master Holdco, LLC
SunEdison Yieldco ACQ7 Master Holdco, LLC
SunEdison Yieldco ACQ8 Master Holdco, LLC
SunEdison Yieldco ACQ6 Master Holdco, LLC
TerraForm Power IVS I Master Holdco, LLC
TerraForm LPT ACQ Master Holdco, LLC
TerraForm Solar Master Holdco, LLC
SunEdison Yieldco DG Master Holdco, LLC
TerraForm CD ACQ Master Holdco, LLC
TerraForm REC ACQ Master Holdco, LLC
TerraForm Solar XVII ACQ Master Holdco, LLC
TerraForm First Wind ACQ Master Holdco, LLC
TerraForm Thor ACQ Master Holdco, LLC


By: TERRAFORM POWER OPERATING, LLC,
its Sole Member and Sole Manager


By: TERRAFORM POWER, LLC,
its Sole Member and Sole Manager


By     /s/ Rebecca Cranna        
Name: Rebecca Cranna
Title: Executive Vice President and Chief Financial Officer






[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, Swing Line Lender
and as a Lender


By:    /s/ Authorized Signatory        
Authorized Signatory




[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------




MIHI,
as a Lender




By: /s/ Lisa Grushkin            
Name: Lisa Grushkin
Title: Authorized Signatory


By: /s/ Stephen Mehos            
Name: Stephen Mehos
Title: Authorized Signatory






[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH,
as a Lender




By: /s/ Craig Pearson            
Name: Craig Pearson
Title: Associate Director


By: /s/ Darlene Arias            
Name: Darlene Arias
Title: Director






[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A.,
as a Lender




By: /s/ Bridget Killackey            
Name: Bridget Killackey
Title: Executive Director








[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------





CitiBank N.A.,
as a Lender




By: /s/ Authorized Signatory            
Authorized Signatory






[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------





Morgan Stanley Bank, N.A.,
as a Lender




By: /s/ Dmitriy Barskiy            
Name: Dmitriy Barskiy
Title: Authorized Signatory








[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR FUNDING,
as a Lender




By: /s/ Dmitriy Barskiy            
Name: Dmitriy Barskiy
Title: Vice President








[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------





Bank of America, N.A.,
as a Lender




By: /s/ Maggie Halleland            
Name: Maggie Halleland
Title: Vice President








[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------





GOLDMAN SANCHS BANK USA,
as a Lender




By: /s/ Ushma Dedhiya            
Name: Ushma Dedhiya
Title: Authorized Signatory








[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------





Santander Bank, N.A.,
as a Lender




By: /s/ Andres Barbosa            
Name: Andres Barbosa
Title: Executive Director








[SIGNATURE PAGE TO WAIVER AGREEMENT]

